DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on September 23, 2020.  Claims 2 and 10 have been amended.  No claims have been added or cancelled.  Claims 1-19 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on January 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,590,820 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Non-Statutory Double Patenting Rejection of Claims 1, 4-9 and 19 with US Pat. No. 10,590,820 has been withdrawn in view of terminal disclaimer filed by applicant on January 8, 2021.
Non-Statutory Double Patenting Rejection of Claim 10 with US Pat. No. 10,450,919 has been withdrawn in view of applicant’s amendments.
	Non-Statutory Double Patenting Rejection of Claim 10 with copending application no. 16/528944 has been withdrawn in view of applicant’s amendments.

	Rejections under 35 USC § 102 of Claims 1, 3-4, 7-10, 12-13 and 16-18 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 103 of Claims 2, 5-6, 11, 14-15 and 19 have been withdrawn in view of applicant’s amendments. 

	Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Nakayama et al. (US Pat. Pub. No. 2015/0247436)-which is considered the closest prior art of record, discloses a support for an electric heating type catalyst, comprising:
a honeycomb structure (#20) having partition walls that define a plurality of cells, each cell extending from a first end face to a second end face to form a fluid path for a fluid (see figure 1 and paragraph [0029]); and
a pair of metal electrode portions (#31) in which one metal electrode portion of the pair of metal electrode portions is disposed on a side opposite to the other metal electrode portion across a center axis of the honeycomb structure (see figure 1 and paragraph [0029]);
wherein one or both of the pair of metal electrode portions (#31) comprise at least one protruding portion (#32a) (see figure 1 and paragraph [0029]).
The difference between Nakayama and the instant invention is that Nakayama fails to disclose wherein the protruding portion projects toward the honeycomb structure side to abut against the honeycomb structure.
In regards to Claim 10, Nakayama et al. (US Pat. Pub. No. 2015/0247436)-which is considered the closest prior art of record, discloses a support for an electric heating type catalyst, comprising:
a honeycomb structure (#20) having partition walls that define a plurality of cells, each cell extending from a first end face to a second end face to form a fluid path for a fluid (see figure 1 and paragraph [0029]); and
a pair of electrode layers (#31) formed on a side surface of the honeycomb structure, the pair of electrode layers being arranged so as to face each other across a center axis of the honeycomb structure; and
a pair of metal electrode portions (#32) in which one metal electrode portion of the pair of metal electrode portions is disposed on a side opposite to the other metal electrode portion across a center axis of the honeycomb structure (see figure 1 and paragraph [0029]);
wherein one or both of the pair of metal electrode portions (#32) comprise at least one protruding portion (#32a).
The difference between Nakayama and the instant invention is that Nakayama fails to disclose wherein the protruding portion projects towards the metal electrode portions side to abut against the metal electrode portions.

Applicant discloses on paragraphs [0068]-[0069] of instant specification that: “…the electrical contact of the honeycomb structure with the metal electrode portions may be insufficient due to the restriction on the processing accuracy of the honeycomb structure. As illustrated in FIG. 13, for the honeycomb structure 10 having a circular pillar shape, if its roundness is not sufficient due to the restrictions on processing accuracy, a gap will be caused between the honeycomb structure and the metal electrode portions 1 formed on the premise that the honeycomb structure 10 is a perfect circle (In the drawing, a gap is present between the tongue piece 3 and the electrode layer 101a). If such a gap is present, the electrical contact of each metal electrode portion 1 with the honeycomb structure 10 may be insufficient, so that the stability of the conducting performance may be reduced.  Thus, the above problem can be solved by providing one or both of the metal electrode portions 1 with at least one protruding portion that projects on the honeycomb structure side to abut against the honeycomb structure 10.”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.